MORROW, P. J.
The conviction is for the unlawful possession of intoxicating liquor for the purpose of sale; punishment fixed at confinement in the penitentiary for one year. The record is before us without statement of facts or bills of exceptions. In the verdict and judgment, appellant was found guilty of the possession of intoxicating liquor for the purpose of sale. The sentence recites that he was adjudged guilty of unlawfully manufacturing liquor.. This seems to be a carbon copy of the sentence in another case against the appellant, which has been carelessly put into this record. The sentence will be corrected to coincide with the judgment and verdict, and, as corrected, will recite that W. L. Griffin has been adjudged guilty of the possession of intoxicating liquor for the purpose of sale. The judgment, as reformed, is affirmed.